Citation Nr: 0432387	
Decision Date: 12/07/04    Archive Date: 12/15/04

DOCKET NO.  03-29 158A	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disorder, to include as secondary to service-connected 
residuals of shell fragment wounds. 

2.  Entitlement to service connection for headaches, to 
include as secondary to service-connected otitis media. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from November 1950 to August 
1952.

The case comes before the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in Salt Lake City, 
Utah.  In October 2003, the veteran's claims folder was 
transferred to the Denver, Colorado VA Regional Office (RO).  

The Board notes that the veteran presented testimony during a 
hearing on appeal before the undersigned Veterans Law Judge 
(VLJ) on May 3, 2004.  A copy of the hearing transcript 
issued following the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See, 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  In particular, this 
law redefines the obligations of VA with respect to the duty 
to notify and to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
but not yet final as of that date.  VCAA, Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099-2100 (2001), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  See also, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issues on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  In this 
regard, the Board notes that the examiner did not review the 
veteran's claims file at the time the veteran was examined in 
February 2003 regarding his respiratory disorder.  As well, 
at the hearing conducted in May 2004, the veteran complained 
that his VA medical examinations have not addressed a letter 
dated in September 2001 from Timothy C. Kennedy, M.D.  In the 
September 2001 letter, Dr. Kennedy indicated that, in his 
opinion, the veteran's thoracic military injuries 
substantially contributed to his currently respiratory 
difficulties.  The Board notes that in Caffrey v. Brown, 6 
Vet. App. 377 (1994), the U.S. Court of Appeals for Veterans 
Claims (Court) stated that a medical examination conducted in 
furtherance of the VA's duty to assist "must consider the 
records of prior medical examinations and treatment in order 
to assure a fully informed examination." Id. at 381 (citing 
Waddell v. Brown, 5 Vet. App. 454 (1993)).  Therefore, a new 
VA medical examination that considers all the evidence of 
record including but not limited to the veteran's claims file 
is necessary.

Additionally, the veteran complains of headaches related to 
his service-connected otitis media, but has not been given a 
VA neurological examination to determine whether his 
headaches are related to his service-connected disability.  
Thus, a VA medical examination is also warranted as the VA 
has a duty to obtain a medical examination or opinion when 
such examination or opinion is necessary to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

In light of the above, the Board finds that thorough and 
contemporaneous medical examinations that take into account 
the records of prior medical treatment (the complete claims 
folder) so that the disability evaluations will be a fully 
informed should be accomplished.  See Hyder v. Derwinski, 1 
Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).  Based upon the evidentiary record in the instant 
case, as discussed above, and the applicable provisions of 
the VCAA, it is the Board's opinion that such examinations 
should be afforded the veteran before an appellate decision 
on the merits of his claims.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran and 
ask that he identify all sources of 
private medical treatment for his 
respiratory disorder and headaches since 
March 2004, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Additionally, the RO should request that 
the veteran provide information as to the 
dates of any treatment for his 
respiratory disorder and headaches since 
March 2004.  Copies of the medical 
records (not already in the claims 
folder) from all sources should be 
requested.  All records obtained should 
be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 
C.F.R. § 3.159 (2004).  The RO should 
also request or tell the veteran to 
provide any evidence in his possession 
that pertains to his claim.  Furthermore, 
the veteran should be specifically 
informed as to what portion of evidence 
he is required/expected to submit, and 
which portion of the evidence the VA 
would attempt to obtain in order to 
assist the veteran in substantiating his 
claim, per 38 U.S.C.A. §§ 5103(a), 5103A; 
Quartuccio, supra; Charles, supra.   

2.  After the development described above 
has been completed, the RO should make 
arrangements with the appropriate VA 
Medical Center for the veteran to be 
afforded a VA medical examination, 
performed by an appropriate specialist, 
to evaluate the nature, severity, and 
etiology of the claimed respiratory 
disorder.  If the examiner finds no such 
disorder, the examiner should so 
indicate.  The RO must make the claims 
file available to the examiner.  The 
claims folder must be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the 
diagnosis of the claimed respiratory 
disorder.  The examiner should review all 
of the veteran's in-service and post-
service medical records and history, 
including but not limited to the 
statement dated September 10, 2001 from 
Dr. Kennedy.  Following an examination of 
the veteran and a review of his medical 
records and history, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
currently claimed respiratory disorder 
became manifest during active service or 
to a compensable degree within a one year 
period of his discharge from active 
service, is related to any in-service 
incident or injury, or otherwise related 
to his active service, including the 
combat incident which led to the service-
connected shell fragment wounds. Lastly, 
the VA specialist should render an 
opinion as to whether it is at least as 
likely as not that the claimed 
respiratory disorder is related to any 
post-service event(s) or diseases.  If 
the etiology of the claimed disorder is 
attributed to multiple factors/events, 
the examiner should specify which 
symptoms/diagnoses are related to which 
factors/events.  It is requested that the 
VA specialist reconcile any contradictory 
evidence regarding the etiology of the 
veteran's claimed respiratory disorder.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
written report.

3.  The RO should also make arrangements 
with the appropriate VA Medical Center 
for the veteran to be afforded a VA 
neurological examination, performed by an 
appropriate specialist, to evaluate the 
nature, severity, and etiology of the 
claimed headaches.  If the examiner finds 
no such disorder, the examiner should so 
indicate.  The RO must make the claims 
file available to the examiner.  The 
claims folder must be thoroughly reviewed 
by the examiner in connection with the 
examination.  The examiner should 
indicate in the examination report that 
the claims file was reviewed.  All 
necessary tests and studies should be 
conducted in order to render the etiology 
of the claimed headaches.  The examiner 
should review all of the veteran's in-
service and post-service medical records 
and history.  Following an examination of 
the veteran and a review of his medical 
records and history, the VA specialist 
should render an opinion as to whether it 
is at least as likely as not that the 
currently claimed headaches became 
manifest during active service or to a 
compensable degree within a one year 
period of his discharge from active 
service, is related to any in-service 
incident or injury, or otherwise related 
to his active service, including his 
service-connected otitis media.  Lastly, 
the VA specialist should render an 
opinion as to whether it is at least as 
likely as not that the claimed headaches 
are related to any post-service event(s) 
or diseases.  If the etiology of the 
claimed headaches is attributed to 
multiple factors/events, the examiner 
should specify which symptoms/diagnoses 
are related to which factors/events.  It 
is requested that the VA specialist 
reconcile any contradictory evidence 
regarding the etiology of the veteran's 
claimed headaches.  All pertinent 
clinical findings and the complete 
rationale for all opinions expressed 
should be set forth in a written report.

4.  The veteran should be given adequate 
notice of the requested examinations, 
which includes advising him of the 
consequences of his failure to report to 
the examinations.  If he fails to report 
to the examinations, this fact should be 
noted in the claims folder and a copy of 
each scheduling of examination 
notification or refusal to report notice, 
whichever is applicable, should be 
obtained by the RO and associated with 
the claims folder.

5.  Thereafter, the RO must review the 
claims folder and ensure that all of the 
foregoing development efforts have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the examination reports are deficient 
in any manner or fail to include adequate 
responses to the specific clinical 
findings/opinions requested, they must be 
returned to the examiner for corrective 
action.  38 C.F.R. § 4.2 (2004).  Remand 
instructions of the Board are neither 
optional nor discretionary.  Full 
compliance with such instructions is 
mandated by law, per Stegall v. West, 11 
Vet. App. 268 (1998).

6.  After completion of the above, the RO 
should readjudicate the appellant's 
claims for entitlement to service 
connection for a respiratory disorder, to 
include as secondary to the service-
connected residuals of shell fragment 
wounds, and entitlement to service 
connection for a chronic headaches, to 
include as secondary to the service-
connected otitis media.  If the 
determinations remain unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case and be 
afforded an opportunity to respond before 
the case is returned to the Board for 
further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




